J-S13021-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

BRYN MICHAEL KAELIN

                            Appellant                  No. 834 WDA 2015


         Appeal from the Judgment of Sentence Entered April 21, 2015
              In the Court of Common Pleas of Cambria County
              Criminal Division at No: CP-11-CR-0001926-2013


BEFORE: LAZARUS, STABILE, and FITZGERALD,* JJ.

MEMORANDUM BY STABILE, J.:                             FILED APRIL 13, 2016

        Appellant Bryn Michael Kaelin appeals from the April 21, 2015

judgment of sentence entered in the Court of Common Pleas of Cambria

County (“trial court”) following Appellant’s bench conviction for possession of

child pornography under Section 6312(d)(1) of the Crimes Code, 18

Pa.C.S.A. § 6312(d)(1). Appellant’s counsel has filed a petition to withdraw,

alleging that this appeal is wholly frivolous, and filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), and Commonwealth v.

Santiago, 978 A.2d 349 (Pa. 2009). For the reasons set forth below, we

affirm Appellant’s judgment of sentence, and grant counsel’s petition to

withdraw.

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S13021-16



        The facts and procedural history underlying this case are undisputed.

Briefly, an employee discovered an SD card at the Ebensburg Center. In an

effort to locate the owner of the SD card, the employee with the help of her

colleagues inserted the SD card into a computer. As a result, the employees

observed multimedia content.            Specifically, the content featured sexual

images of young girls interspersed with Appellant’s personal pictures and

videos.    On September 19, 2013, Appellant was charged with possessing

child pornography. The case eventually proceeded to a bench trial, following

which Appellant was found guilty of possession of child pornography and

sentenced to 3 to 60 months’ monitored house arrest.1            Appellant timely

appealed to this Court.

        On June 10, 2015, instead of filing a court-ordered Pa.R.A.P. 1925(b)

statement of errors complained of on appeal, Appellant’s counsel filed a

statement of intent to file an Anders brief under Pa.R.A.P. 1925(c)(4).2
____________________________________________


1
  The trial court directed Appellant to be paroled after he serves three
months of his house arrest sentence. See N.T. Sentencing, 4/21/15, at 19
(“Now, your parole is going to be essentially four years and nine
months[.]”).
2
    Rule 1925(c)(4) provides:

        In a criminal case, counsel may file of record and serve on the
        judge a statement of intent to file an [Anders] brief in lieu of
        filing a Statement. If, upon review of the [Anders] brief, the
        appellate court believes that there are arguably meritorious
        issues for review, those issues will not be waived; instead, the
        appellate court may remand for the filing of a Statement, a
        supplemental opinion pursuant to Rule 1925(a), or both. Upon
        remand, the trial court may, but is not required to, replace
        appellant’s counsel.
(Footnote Continued Next Page)


                                           -2-
J-S13021-16



Appellant’s counsel noted that Appellant intended to raise issues on appeal

that were frivolous. On July 21, 2015, the trial court issued a brief Pa.R.A.P.

1925(a) opinion.

      On September 16, 2015, Appellant’s counsel filed in this Court a

motion to withdraw as counsel and filed an Anders brief, wherein counsel

raises four issues for our review:

      [1.] Did the Commonwealth present sufficient evidence to
      establish that Kaelin possessed child pornography?
      [2.] Was the trial court’s determination of guilt contrary to the
      weight of the evidence?

      [3.] Did the Commonwealth commit a discovery violation that
      entitled [Appellant] to relief?

      [4.] Did the sentencing court commit any errors that would
      entitle [Appellant] to any relief?

Anders Brief at 9.

      When presented with an Anders brief, this Court may not review the

merits of the underlying issues without first examining counsel’s petition to

withdraw.    Commonwealth v. Goodwin, 928 A.2d 287, 290 (Pa. Super.

2007) (en banc).         It is well-established that, in requesting a withdrawal,

counsel must satisfy the following procedural requirements: 1) petition the

court for leave to withdraw stating that, after making a conscientious

examination of the record, counsel has determined that the appeal would be

frivolous; 2) provide a copy of the brief to the defendant; and 3) advise the

                       _______________________
(Footnote Continued)

Pa.R.A.P. 1925(c)(4).



                                            -3-
J-S13021-16



defendant that he or she has the right to retain private counsel, proceed pro

se or raise additional arguments that the defendant considers worthy of the

court’s addition. Commonwealth v. Lilley, 978 A.2d 995, 997 (Pa. Super.

2009).

        Instantly, counsel’s petition to withdraw from representation provides

that counsel reviewed the record and concluded that the appeal is frivolous.

Furthermore, counsel notified Appellant that he was seeking permission to

withdraw and provided Appellant with copies of the petition to withdraw and

his Anders brief. Counsel also advised Appellant of his right to retain new

counsel, proceed pro se, or raise any additional points he deems worthy of

this Court’s attention.   Accordingly, we conclude that counsel has satisfied

the procedural requirements of Anders.

        We next must determine whether counsel’s Anders brief complies with

the substantive requirements of Santiago, wherein our Supreme Court

held:

        [I]n the Anders brief that accompanies court-appointed
        counsel’s petition to withdraw, counsel must: (1) provide a
        summary of the procedural history and facts, with citations to
        the record; (2) refer to anything in the record that counsel
        believes arguably supports the appeal; (3) set forth counsel’s
        conclusion that the appeal is frivolous; and (4) state counsel’s
        reasons for concluding that the appeal is frivolous. Counsel
        should articulate the relevant facts of record, controlling case
        law, and/or statutes on point that have led to the conclusion that
        the appeal is frivolous.

Santiago, 978 A.2d at 361.       Here, our review of counsel’s brief indicates

that he has complied with the briefing requirements of Santiago.             We,




                                      -4-
J-S13021-16



therefore, conclude that counsel has satisfied the minimum requirements of

Anders/Santiago.

     Once     counsel   has   met      his    obligations,    “it     then   becomes    the

responsibility of the reviewing court to make a full examination of the

proceedings and make an independent judgment to decide whether the

appeal is in fact wholly frivolous.” Santiago, 978 A.2d at 355 n.5. Thus,

we now turn to the merits of Appellant’s appeal.

     We first address the claim that evidence was insufficient to support

Appellant’s conviction for possession of child pornography.                       “A claim

challenging   the   sufficiency   of    the    evidence      is   a    question   of   law.”

Commonwealth v. Widmer, 744 A.2d 745, 751 (Pa. 2000).

     The standard we apply in reviewing the sufficiency of the
     evidence is whether viewing all the evidence admitted at trial in
     the light most favorable to the verdict winner, there is sufficient
     evidence to enable the fact-finder to find every element of the
     crime beyond a reasonable doubt. In applying the above test,
     we may not weigh the evidence and substitute our judgment for
     the fact-finder.     In addition, we note that the facts and
     circumstances established by the Commonwealth need not
     preclude every possibility of innocence. Any doubts regarding a
     defendant’s guilt may be resolved by the fact-finder unless the
     evidence is so weak and inconclusive that as a matter of law no
     probability of fact may be drawn from the combined
     circumstances. The Commonwealth may sustain its burden of
     proving every element of the crime beyond a reasonable doubt
     by means of wholly circumstantial evidence. Moreover, in
     applying the above test, the entire record must be evaluated and
     all evidence actually received must be considered. Finally, the
     finder of fact while passing upon the credibility of witnesses and
     the weight of the evidence produced, is free to believe all, part
     or none of the evidence.

Commonwealth v. Antidormi, 84 A.3d 736, 756 (Pa. Super. 2014)

(emphasis added), appeal denied, 95 A.3d 275 (Pa. 2014).



                                         -5-
J-S13021-16



       Section 6312 of the Crimes Code, relating to sexual abuse of children,

provides in pertinent part:

       Any person who intentionally views or knowingly possesses or
       controls any book, magazine, pamphlet, slide, photograph, film,
       videotape, computer depiction or other material depicting a child
       under the age of 18 years engaging in a prohibited sexual act or
       in the simulation of such act commits an offense.

18 Pa.C.S.A. § 6312(d).           Section 6312(g) defines the term “prohibited

sexual act” is defined as:

       Sexual intercourse as defined in section 3101 (relating to
       definitions), masturbation, sadism, masochism, bestiality,
       fellatio, cunnilingus, lewd exhibition of the genitals or nudity if
       such nudity is depicted for the purpose of sexual stimulation or
       gratification of any person who might view such depiction.

Id.

       Instantly, Appellant argues only that the trial court erred in concluding

that the Commonwealth established beyond a reasonable doubt that he

knowingly possessed or controlled child pornography in violation of Section

6312(d).3 Based on the record in this case, we must disagree. At trial, the

Commonwealth offered, inter alia, the testimony of Maryanne Shirley, and

Jennifer Emerson.

       Ms. Shirley testified that she was familiar with Appellant because they

both worked as residential service aides at the Ebensburg Center. N.T. Trial,

1/15/15, at 31-32. She testified that on July 8, 2012, at the start of her


____________________________________________


3
  Appellant stipulated at trial that the photographs recovered from the SD
card constituted child pornography. See N.T. Trial, 1/15/15, at 5.



                                           -6-
J-S13021-16



shift when she was stowing away her personal items, she observed Appellant

“sitting in the TV room in [a] recliner.” Id. at 32.      Ms. Shirley further

testified that, because many residents at Ebensburg Center will eat inedible

objects, she routinely performs a “pica sweep.” Id. at 33-34. According to

Ms. Shirley, she pica sweeps the area where the recliner is “at least three

times a shift.” Id. at 34. During a pica sweep on July 8, 2012, Ms. Shirley

testified that she found “a camera card laying [sic] on the floor underneath

the recliner,” on which Appellant was sitting. Id. at 33-34. Eventually, after

Ms. Shirley failed to find the owner of the SD card, her colleagues suggested

that they review the card to locate its owner.       Id. at 36.   Ms. Shirley

testified that the SD card contained Appellant’s personal pictures and images

of young girls in various states of undress. Id. at 37.

      On cross-examination, Ms. Shirley remarked that she discovered the

SD card about 30 minutes after she observed Appellant sitting in the

recliner. Id. at 40-42.

      Next the Commonwealth presented the testimony of Ms. Emerson,

who testified that she worked as a residential services supervisor at the

Ebensburg Center.    Id. at 45.   She testified that Ms. Shirley and another

individual asked her to bring her laptop so that “they could put the camera

card in it to see who [sic] it belonged to.” Id. at 46. She stated that the

the SD card featured Appellant’s personal pictures and videos as well as

pictures of nude teenage girls. Id. at 48, 51.




                                     -7-
J-S13021-16



      Based on our review of the trial transcript and viewing the evidence in

the light favorable to the Commonwealth, thereby giving it the benefit of the

reasonable inferences derived therefrom, we agree with the trial court’s

conclusion that the Commonwealth presented sufficient evidence to sustain

Appellant’s conviction for possession of child pornography. Here, Ms. Shirley

observed Appellant in the recliner shortly before she discovered the SD card

containing Appellant’s personal images and images of young girls in various

states of undress.

      Appellant next argues that the trial court’s verdict was against the

weight of the evidence. We review weight-related issues as follows:

      The weight given to trial evidence is a choice for the factfinder.
      If the factfinder returns a guilty verdict, and if a criminal
      defendant then files a motion for a new trial on the basis that
      the verdict was against the weight of the evidence, a trial court
      is not to grant relief unless the verdict is so contrary to the
      evidence as to shock one’s sense of justice.
      When a trial court denies a weight-of-the-evidence motion, and
      when an appellant then appeals that ruling to this Court, our
      review is limited. It is important to understand we do not reach
      the underlying question of whether the verdict was, in fact,
      against the weight of the evidence. We do not decide how we
      would have ruled on the motion and then simply replace our own
      judgment for that of the trial court.         Instead, this Court
      determines whether the trial court abused its discretion in
      reaching whatever decision it made on the motion, whether or
      not that decision is the one we might have made in the first
      instance.
      Moreover, when evaluating a trial court’s ruling, we keep in mind
      that an abuse of discretion is not merely an error in judgment.
      Rather, it involves bias, partiality, prejudice, ill-will, manifest
      unreasonableness or a misapplication of the law. By contrast, a
      proper exercise of discretion conforms to the law and is based on
      the facts of record.

Commonwealth v. Street, 69 A.3d 628, 633 (Pa. Super. 2013) (internal

citation omitted).

                                     -8-
J-S13021-16



       Here, based on our review of the entire record, as set forth in our

foregoing analysis of Appellant’s sufficiency of the evidence argument, we

conclude that the trial court did not abuse its discretion in denying

Appellant’s motion for a new trial. Accordingly, Appellant is entitled to no

relief on this claim.

       We now turn to Appellant’s argument that the Commonwealth

committed discovery violations.          Specifically, Appellant contends that the

Commonwealth failed to disclose to Appellant (1) the substance of Ms.

Shirley’s testimony prior to trial and (2) an expert report prepared by

Maryann Leon prior to trial.4,5 As the Commonwealth points out, Appellant

failed to object to the alleged discovery violations at trial. We agree. The

record reveals that Appellant did not raise the issues of discovery violations

before the trial court.       As such, the issues are waived.      See Pa.R.A.P.

302(a).



____________________________________________


4
  We note that Appellant objected to the admission of the expert report,
requesting only to cross-examine the report’s author, Ms. Leon. The trial
court sustained Appellant’s objections and permitted Appellant to cross-
examine Ms. Leon about the content of her expert report. N.T. Trial,
1/15/15, at 60-65, 67-70.
5
  To the extent Appellant raises any Ra.R.Crim.P. 600 (prompt trial) issues,
we deem such issues waived. Our review of the record indicates that
Appellant failed to file a Rule 600 motion in the trial court. See Pa.R.A.P.
302(a) (“Issues not raised in the lower court are waived and cannot be
raised for the first time on appeal.”); see also Pa.R.Crim.P. 600(D)(1)
(requiring the filing of a written motion).



                                           -9-
J-S13021-16



       Appellant lastly argues that the trial court abused its discretion in

sentencing him to 3 to 60 months’ house arrest. Appellant, however, cannot

challenge the discretionary aspects of his sentence on appeal because he

failed to do so in a post-sentence motion before the trial court. It is settled

that “[i]ssues challenging the discretionary aspects of a sentence must be

raised in a post-sentence motion or by presenting the claim to the trial court

during the sentencing proceedings.             Absent such efforts, an objection to a

discretionary aspect of a sentence is waived.”                  Commonwealth v.

Lamonda, 52 A.3d 365, 371 (Pa. Super. 2012) (citation omitted), appeal

denied, 75 A.3d 1281 (Pa. 2013).                Accordingly, no relief is due on this

claim.6

       We have conducted an independent review of the record and

addressed Appellant’s arguments on appeal.                Based on our conclusions

above, we agree with counsel that the issues Appellant seeks to litigate in

this appeal are wholly frivolous. Also, we do not discern any non-frivolous

issues that Appellant could have raised.             We, therefore, grant counsel’s

petition to withdraw and affirm the judgment of sentence.

       Judgment of sentence affirmed. Petition to withdraw granted.



____________________________________________


6
  Possession of child pornography is a third degree felony for which the
statutory maximum sentence is 7 years. See 18 Pa.C.S.A. §§ 106(b)(4),
1103(3), 6312(d.1)(2)(i). Because Appellant’s sentence falls within the
statutory limits, we cannot conclude that it is illegal.



                                          - 10 -
J-S13021-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/13/2016




                          - 11 -